Case 1:18-ap-01062        Doc 5    Filed 11/16/18 Entered 11/19/18 11:48:37            Desc Main
                                   Document      Page 1 of 3



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: November 16, 2018



________________________________________________________________
                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

In Re                               )
                                    )              Case No. 18-12585
SUZANNE BAIR                        )              Chapter 7
                                    )              Judge Buchanan
                  Debtor            )
                                    )
____________________________________)
                                    )
BARESTONE, LLC, et al.,             )              Adv. Proc. 18-1062
                                    )
                  Plaintiff(s)      )
       v.                           )
                                    )
SUZANNE BAIR                        )
                                    )
                                    )
                 Defendant(s)       )

          ORDER GOVERNING PRETRIAL AND TRIAL PROCEDURES IN
          ADVERSARY PROCEEDINGS (OR PREHEARING AND HEARING
            PROCEDURES IN CERTAIN CONTESTED MATTERS) AND
              ORDERING PRELIMINARY PRETRIAL STATEMENT

        This order is intended to familiarize you with the procedures and forms required in
adversary proceedings and certain contested matters assigned to United States Bankruptcy Judges
in the Southern District of Ohio. The term attorney, as it is used in this order and the Preliminary
Pretrial Statement, includes the case attorney and any other attorney designated or authorized to
Case 1:18-ap-01062        Doc 5     Filed 11/16/18 Entered 11/19/18 11:48:37              Desc Main
                                    Document      Page 2 of 3


appear in this action as well as any individual or entity appearing pro se. All filings required by
this order shall be on the forms or exact reproductions of the forms available from the Clerk of the
Bankruptcy Court in this district or on the Court's website at www.ohsb.uscourts.gov.

                                        I. LOCAL RULES

       The attention of every attorney is directed to the Local Rules for the United States
Bankruptcy Court for the Southern District of Ohio (LBR), copies of which are available from the
Clerk of the Bankruptcy Court in this district or on the Court's website at www.ohsb.uscourts.gov.

                        II. PRELIMINARY PRETRIAL STATEMENT

        In order to provide the Court with relevant information concerning the issues in a particular
proceeding and to expedite the disposition of adversary and contested matters in which an
evidentiary hearing may be required, the Court, pursuant to the provisions of Rule 7016 of the
Federal Rules of Bankruptcy Procedure and Rule 16 of the Federal Rules of Civil Procedure,
hereby orders each party to hold the mandatory Rule 26(f) Fed. R. C. P. conference not later than
December 21, 2018 and file the Preliminary Pretrial Statement (LBR Form 7016–1-PPS) not later
than December 21, 2018. Each party shall serve its Preliminary Pretrial Statement on every other
party to this action. If there are multiple defendants, the plaintiff shall file a Preliminary Pretrial
Statement as to each defendant unless such separate statements would be identical.

        The Preliminary Pretrial Statement is designed to highlight any procedural issues that
require resolution, outline an initial discovery schedule and initiate procedures to aid in the
resolution of this action either by decision of the court or by agreement of the parties. Witness
Lists and Exhibit Lists are not required at the time a Preliminary Pretrial Statement is filed.

                               III. PRETRIAL CONFERENCE(S)

       Following a review of the initial pleadings and the Preliminary Pretrial Statements, the
Court may issue an order setting a pretrial conference.

        At the time of any pretrial conference, in addition to being prepared to discuss the
information contained in the filed Preliminary Pretrial Statements and the applicable subjects for
consideration set forth in Bankruptcy Rule 7016(c) and Rule 26(a) and (f) Fed.R.Civ.P., each
attorney shall report on the settlement efforts required by the Preliminary Pretrial Statement and
shall have the authority, or be able to receive such authority during the pretrial conference, to offer
and/or accept a settlement. In cases when a party is a governmental unit or official, authority to
settle must be available within a reasonably short time after the pretrial conference.
Case 1:18-ap-01062        Doc 5     Filed 11/16/18 Entered 11/19/18 11:48:37              Desc Main
                                    Document      Page 3 of 3


        Further, each attorney shall be prepared to specifically discuss proposed dates for: (1) the
filing of all amendments to the pleadings or motions; (2) completion of discovery; (3) the filing of
stipulations; (4) the exchange and filing of witness lists and information; (5) the exchange and
filing of exhibits and exhibit lists, including joint exhibits; (6) trial, including the amount of time
anticipated; (7) the exchange and filing of any trial briefs; and (8) any written status report or
further pretrial conference. Failure of an attorney to appear at any subsequently scheduled pretrial
conference or otherwise comply with provisions of this order may result in dismissal of the
proceeding or matter, a default judgment or such other remedy as may be appropriate. Any attorney
may request a pretrial conference if one is not ordered by the Court.

                                 IV. COURTROOM CONDUCT

       The following procedures are to be followed in all proceedings in open court:

       (A) At the commencement of the proceeding, each attorney shall stand and state his or her
       name and introduce by name the parties and witnesses present for that attorney's cause.
       Each attorney shall also state that the names of all witnesses and copies of all proposed
       exhibits have been exchanged with all other attorneys; or, shall state the names of all
       witnesses and provide copies to all other attorneys of all proposed exhibits that have not
       been exchanged.

       (B) All persons, whether counsel, parties or witnesses, shall be formally addressed by their
       surnames wherever possible.

       (C) All documentary exhibits shall be prepared for presentation at any proceeding as
       follows: the original exhibit to be introduced in the proceeding and a copy for the witness,
       any other attorney, the examining attorney, the court and the court's law clerk.

                          V. WITNESS LISTS AND EXHIBIT LISTS

        The instructions attached to the Preliminary Pretrial Statement govern the preparation and
filing of witness and exhibit lists in this case or proceeding.

                               VI. JURY TRIAL PROCEDURES

       Local Bankruptcy Rule 9015–1 and Bankruptcy Rule 9015 govern the procedural aspects
connected with jury trial procedures in this court.

       SO ORDERED.

Copies to:

       Brian R. Redden, Esq.
       Jeffrey M. Nye, Esq.
       Paul T. Saba, Esq.
